684 S.E.2d 689 (2009)
363 N.C. 651
Felisa R. BACCUS, Employee
v.
N.C. DEPARTMENT OF CRIME CONTROL & PUBLIC SAFETY, Employer.
Self-Insured (Key Risk Management Services, Servicing Agent).
No. 91P09.
Supreme Court of North Carolina.
October 8, 2009.
Griffis C. Shuler, Winston-Salem, for Baccus.
*690 Sharon Patrick-Wilson, Special Deputy Attorney General, for Crime Control, et al.
Prior report: ___ N.C.App. ___, 671 S.E.2d 37.

ORDER
Upon consideration of the petition filed on the 24th of February 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."